Citation Nr: 1700263	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to an initial compensable rating for bilateral pes planus.

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial compensable rating for acne prior to August 2, 2014, and in excess of 30 percent disabling from August 2, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied claims for service connection for bilateral hearing loss, allergic rhinitis, and post-operative residuals of bilateral eye disorder, and granted service connection for bilateral pes planus, hypertension, and acne residuals, all with noncompensable ratings, effective in January 2008.  

The Veteran appeared at a Board hearing in February 2014 at the Board's Offices in Washington, DC, before the undersigned.  A transcript is associated with the claims file.

In May 2014, the Board remanded this matter for further development.  

While on remand, in a March 2015 rating decision, the RO granted service connection for residuals of eye surgery, effective January 2008.  Thus, this issue is no longer before the Board.  

In the March 2015 rating decision, the RO also increased the rating for the Veteran's service-connected acne to 30 percent disabling, effective August 2, 2014.  As such an increase does not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation for his acne remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

As noted in the May 2014 Board remand, the issues of entitlement to service connection for PTSD, low back pain, chronic sinusitis, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of right tibia stress fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  Although documentation in the claims file reflects the AOJ started development of the claims, there is no rating decision of record.  Thus, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for allergic rhinitis and bilateral hearing loss, and to a higher rating for acne, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested by diastolic pressure of predominantly 100 or more, or systolic predominantly of 160 or more, during the period on appeal, and the Veteran does not have a history of diastolic pressure of predominantly 100 or more.

2.  The Veteran's bilateral pes planus has not been manifested by more than mild symptoms for which inserts were used, and did not cause joint pain.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.31, 4.104, Diagnostic Code (DC) 7101 (2015).

2.  The requirements for an initial compensable rating for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.31, 4.59, 4.71a, DC 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appeals decided here, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are appropriate in this case.   

Rating for Hypertension

Hypertension is rated under DC 7101.  See 38 C.F.R. § 4.104.  Those criteria provide that, hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10-percent disability rating.  Further, 10 percent is the minimum disability rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20-percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more; a 40-percent disability rating is assigned when diastolic pressure is predominantly 120 or more; and a 60-percent disability rating is warranted when diastolic pressure is predominantly 130 or more.

The Veteran's blood pressure was frequently measured in service.  Service treatment records (STRS) show the following blood pressure readings: January 2004,135/83; March 2004 162/76; August 2004 137/67); August 2004 142/87; September 2004 STR 138/67; September 2004 STR 152/84; September 2004 134/71; November 2004, 142/74; November 2004, 164/74; November 2004, 139/73; February 2005, 144/88; March 2005, 130/76; April 2005, 150/72; May 2005, 141/81; June 2005, 119/71; January 2006, 143/81; February 2006, 128/74; August 2006, 145/59; September 2006, 157/78; October 2006 136/83; October 2006, 143/96 (when the Veteran reported chest pains); December 2006, 136/82; March 2007, 134/72; April 2007, 159/84 and 145/90; April 2007, 136/77; October 2007, 132/86; October 2007, 140/79; and November 2007, 128/78.  

The Veteran had high but isolated blood pressure readings in November 2006.  See November 2006 Private Treatment Record (noting the paramedics reported the Veteran's blood pressure being 171/116); and November 2006 STR (noting blood pressure reading of 169/87).   

The Veteran testified that there was a period in service when he had blood pressure readings of predominantly 100 or more.  See February 2014 Board Hearing Transcript, p. 10.  The Veteran did not provide specifics regarding the time period when he experienced such high blood pressure or identify particular blood pressure readings.  As noted, the record shows only a single reading of 100 or more.

In a February 2008 VA examination, the Veteran reported that he had been advised one month into service that his blood pressure was elevated, that serial blood pressure readings were obtained in June 2004, and treatment with medication began.  The examiner noted that the Veteran used medications for hypertension and that his blood pressure was well-controlled.  Blood pressure readings taken during the examination were 131/76 sitting, 131/75 supine, and 129/73 upright.

At a November 2012 VA examination, the examiner noted the Veteran's longstanding hypertension.  The Veteran reported that he was out of hypertension medication.  His blood pressure at the examination was 178/98.  The examiner opined that the Veteran had poorly controlled hypertension and advised him to refill his medication.

The Veteran underwent VA examination again in August 2014.  The Veteran reported that he took continuous medication for hypertension.  The examiner found that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings from the August 2014 examination were 110/80, 132/70 and 130/70, with an average blood pressure reading of 124/73.  The examiner opined that the functional impact of the hypertension on his ability to work was that he only obtained a one-year clearance for his license as a professional driver; rather than a 2-year clearance; and that he had to stay on medication.

The August 2014 examiner's notation that the Veteran does not have a history of a diastolic blood pressure elevation to predominantly 100 or more is consistent with the Veteran's treatment records from service.  

  As indicated above, there was an isolated blood pressure reading showing diastolic pressure above 100 in November 2006.  However, the Veteran's treatment records consistently show diastolic pressure below 100 in readings taken both before and after November 2006.  Overall, the Board finds the numerous blood pressure readings taken throughout the Veteran's time in service, which were recorded in treatment records at the time they were taken, more probative than the Veteran's general recollection years later that the readings were predominantly 100 or more.  In light of the in-service blood pressure readings, the August 2014 VA examiner's opinion, and other evidence in the record, the Board finds that the preponderance of the competent and credible evidence shows that the Veteran does not have a history of diastolic pressure predominantly 100 or more.

The evidence also shows that the Veteran's diastolic pressure readings have been predominantly below 100 and systolic pressure readings have been predominantly below 160 at all times.  The record shows that the Veteran has required medication for control of his blood pressure, but even on the November 2012 VA examination when he was not taking medication, his blood pressure was 178/98 and the record shows only a single diastolic reading of 100 or more.  

This record shows that the Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly of 160 or more; or a history of diastolic reading of 100 or more with medication during the period on appeal.  The Board also finds that the Veteran does not have a history of diastolic pressure predominantly 100 or more.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for hypertension.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Rating for Bilateral Pes Planus

A noncompensable (zero) percent rating is awarded for pes planus when the condition is mild with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo-Achillis and pain on manipulation and use of the feet.  A 20 percent evaluation is warranted for severe unilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 30 percent rating requires "severe" bilateral flatfoot, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent disability evaluation may also be signed for unilateral (50 percent rating bilaterally) pronounced acquired pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

In addition, section 4.59 shows the rating schedule's intent to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  

Here, service connection is established for bilateral pes planus, and is evaluated as noncompensably disabling.  The Veteran maintains that his disability is more severe than as reflected by the currently assigned rating.

The Veteran underwent VA examination relating to his bilateral pes planus claim in February 2008.  At the February 2008 VA examination, the Veteran reported that he began to have pain in his right lower leg during service and that he was given arch supports and special shoes.  At the time of the VA examination, the Veteran reported no current pain in his feet or legs and reported that he continues to wear the orthotics provided in service.  Upon examination, the VA examiner noted mild reduction in the Veteran's arches bilaterally but normal arch with walking on toes indicating flexible pes planus.  The VA examiner also noted normal gait and posture, no erythema or swelling in either foot, no tenderness or crepitus over the feet, no tenderness over the arch or heel, and normal alignment and weightbearing.  The VA examiner opined that the Veteran currently experienced no symptoms relating to his bilateral pes planus, and no occupational or daily activity limitations as a result.

At the February 2014 Board hearing, the Veteran testified that he had a callous on each foot, and occasionally some swelling.

The Veteran underwent further VA examination in August 2014.  The VA examiner noted very mild, asymptomatic bilateral flat feet and asymptomatic hallux valgus in the right foot.  The Veteran reported no pain in his feet, no flare-ups impacting the function of his feet, and no functional loss or other impairment of his feet.  Upon examination, there was no pain on use of his feet, no pain on manipulation, and no indication of swelling on use.  There were no characteristic calluses.  Symptoms were relieved with arch supports, built up shoes, and orthotics.  There was a decreased longitudinal arch in both feet.  There was no pronation, deformity, or alteration of the weight bearing line in either foot.  Finally, there was no bowing of the Achilles tendon, inward displacement, or spasm of the feet.  The examiner found no pain on physical examination, and no functional loss.

Viewing the evidence as a whole, the Board finds that the Veteran's bilateral pes planus more nearly approximates a noncompensable rating.  His condition has been described by his VA examiners and by himself as mild.  The symptoms he experienced in service have been relieved by built-up shoe and arch support.  While the Veteran has reported experiencing foot pain during service, the Veteran does not currently report any foot pain.  See February 2011 Substantive Appeal (reporting foot pain during periods of prolonged standing in service, but currently describing his bilateral pes planus as mild and flexible); February 2008 and August 2014 VA Examination Reports.  Neither VA examiner noted pain; instead, both VA examiners found that the Veteran's condition was asymptomatic.

The Veteran does not meet the requirements for a 10 percent evaluation.  His bilateral pes planus disability is not moderate, his weight-bearing lines are not over or medial to the great toes, there is no inward bowing of the tendo-Achillis, and the August 2014 VA examiner found no pain on manipulation and use of the feet.  

The Board has also considered the applicability of Section 4.59.  In Correia v. McDonald, 28 Vet. App., 158, 165 (2016), the Court noted that "Section 4.59 concerns painful motion of the musculoskeletal system generally."  In Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720 (Dec. 15, 2016), the Court found that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements."  The Court then found that the Board was required to address Section 4.59 in deciding entitlement to an initial compensable evaluation for a bilateral foot disability under DC 5276.  However, in Southall-Norman, 2016 WL 7240720, the veteran's bilateral foot pain on weight-bearing and on manipulation was confirmed by examination.  Here, the Veteran reported no foot pain at the examinations or otherwise, and the VA examiners found that he did not have foot pain.  

The Court's holdings in Correia v. McDonald, 28 Vet. App. 158, and Southall-Norman v. McDonald, 2016 WL 7240720, mean that 38 C.F.R. § 4.59 could serve as the basis for a compensable rating; but the VA examinations on record, along with the other evidence of record, are adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable criteria.  The Board has considered § 4.59 in evaluating the Veteran's bilateral pes planus disability, but finds that the requirements for entitlement to the minimum compensable rating under Section 4.59 are not met because the evidence shows that the Veteran's feet are not actually painful.    

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral pes planus.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular and Other Considerations

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension and bilateral pes planus with the established criteria found in the rating schedule for such disabilities.  While the Veteran has described the functional impairment he experiences as a result of his service-connected disabilities, the Board finds the Veteran's symptomatology fully addressed by the rating criteria under which such disabilities are rated. 

Consequently, the Board finds the Veteran's hypertension and bilateral pes planus symptomatology fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Board thus finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id. 

The record contains no evidence that the Veteran is unemployable.  The August 2014 examination indicates that the Veteran was employed as a truck driver and there is no allegation or evidence that the employment is marginal.  While entitlement to a total rating for compensation, is a potential element of all increased or initial ratings, entitlement to that benefit is not raised unless there is evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined scheudlar rating and a total rating.  Johnson v. McDonald, at 1365-6.  Entitlement to a combined effects extraschedular rating is not raised, because there has been no evidence that the combined 40 percent rating is inadequate.   This question may be revisited when the Board decides the other issues on appeal.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial compensable rating for pes planus is denied.


REMAND

Rating for Acne

In accordance with the Board's remand directives, the Veteran underwent VA examination in August 2014.  The examiner appears not to have considered a February 2008 photograph of the Veteran's face showing a blemish or scar of some kind.  .

Service Connection for Allergic Rhinitis

The Veteran underwent VA examination in August 2014 in relation to his claim for service connection for allergic rhinitis.  The VA examiner diagnosed the Veteran with allergic rhinitis with an onset date of 2003, before service.  The VA examiner explained that the Veteran reported problems with nasal congestion and post drainage before service, especially at night, and that he continued to have the same problem during and after service without worsening beyond the natural progression.  

However, the Veteran's December 2003 entrance examination does not note an allergic rhinitis disability.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Although the Veteran's December 2003 report of medical history notes sinusitis, with the explanation "nasal congestion, summer, uses symptomatic meds, no sinus x-rays," only conditions recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was due to the natural progression of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

As the Veteran's December 2003 entrance examination noted no allergic rhinitis disorder, he is presumed to have been sound at entry into service.  Therefore, remand is appropriate to obtain medical opinion as to whether the Veteran's allergic rhinitis clearly and unmistakably pre-existed service and was not aggravated by service.    

Service Connection for Bilateral Hearing Loss

In accordance with the Board's remand directives, the Veteran underwent VA examination in August 2014 in relation to his claim for service connection for bilateral hearing loss.  The examiner opined that the Veteran did not have a current hearing loss disability.  However, the examiner cited records from the Defense Occupational and Environmental Health Readiness System (DOEHRS), including an April 2012 hearing test that is not in the Veteran's claims file.  Remand is needed to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain records from the Defense Occupational and Environmental Health Readiness System (DOEHRS), including an April 2012 hearing test.  Efforts to obtain the records must continue until they are received; unless it is reasonably certain that the records do not exist or that further efforts would be futile.

2.  The Veteran should be afforded a new VA examination to determine whether his allergic rhinitis is related to service.  The record, to include a copy of this remand, must be reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should opine as to the following:

Is there clear and unmistakable (undebatable) evidence that the Veteran's allergic rhinitis pre-existed service?

(i)  If there is clear and unmistakable evidence that the allergic rhinitis pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the current disorder pre-existed service, the examiner must presume that there was no disorder present at the time of service entrance.  The examiner should then opine as to whether it is at least as likely as not that the disorder had its onset in service or is otherwise directly related to service.  

In offering any opinion, the examiner must consider the full record.  All examination findings, along with complete and clearly-stated rationale for the conclusions reached, must be provided.

3.  Obtain an addendum opinion from the August 2014 VA examiner to determine whether the Veteran had any scar or other disfigurement of the head, face, or neck prior to August 2, 2014.  If the August 2014 VA examiner is not available, obtain the requested opinion from an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should review the claims file, including the 2008 photograph,  and opine as to whether, prior to August 2, 2014, the Veteran had any scar or other disfigurement of the head, face, or neck with one or more of the following characteristics:  (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) a scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In offering any opinion, the examiner must consider the full record, to include the February 2008 picture, the February 2008 VA examination report, the October 2009 VA treatment records noting hyperpigmented patches and superficial scars, and the Veteran's February 2014 hearing testimony.

4.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


